Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 1 of 8 PageID #: 2128
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

CELLULAR COMMUNICATIONS              §
EQUIPMENT LLC,                       §
                                     §
Plaintiff,                           §     Case No. 2:20-CV-00078-JRG
                                     §
    v.                               §     JURY TRIAL DEMANDED
                                     §
HMD GLOBAL OY,                       §
                                     §
Defendant.                           §


              SUR-REPLY IN SUPPORT OF OPPOSITION OF
   HMD GLOBAL TO CCE’S MOTION TO ENFORCE THE PROTECTIVE ORDER
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 2 of 8 PageID #: 2129
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                        INTRODUCTION

       In its opposition brief, HMD Global posed the question before this Court: “does the

anodyne language of this Court’s form protective order prohibit transmission of any confidential

information under any version of that order to any other court for any other purpose?” CCE’s

reply answers this question—twice, in contradictory ways. CCE’s first answer is a flat “yes,”

relying on what it calls “the straightforward terms” in the text of the form order. But CCE

immediately re-answers the same question, differently, by claiming that the same form order

contains an exception for appeals that it admits is not in the text. CCE’s dueling answers reveal

the rot at the center of its motion: it knows that its reimagination of this Court’s form order

contradicts years of practice and cannot be correct, but advances this argument anyway, because

CCE will do anything to prevent HMD Global from obtaining documents that, given ARC and

CCE’s resistance to producing them, must devastate CCE’s standing to bring its claim.

       This Court should not help CCE and ARC conceal these documents, and certainly should

not upend decades of practice across thousands of cases to do so. Instead, this Court should put

to rest CCE’s attempt to radically reimagine this Court’s form protective order, and provide

clarity to legions of litigants by confirming that its order allows submission of confidential

information to other courts, under their own sealing procedures, to advance an action through

procedures such as ancillary actions, mandamus petitions, transfers, or appeals.

                                          ARGUMENT

I.     CCE Cannot Defend Its Radical Reimagination of This Court’s Form Protective
       Order Without Directly Contradicting Itself, Exposing Fatal Flaws in Its Argument

       As HMD Global explained in its opposition, CCE’s radical reimagination of this Court’s

form protective order would bar any submission of any confidential information to any other




                                                –1–
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 3 of 8 PageID #: 2130
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



court, thus denying parties their substantive rights to pursue ancillary actions, prosecute

transferred actions, or file mandamus petitions or appeals. Opp. § I, at 6-9. In response, CCE

makes two arguments that directly contradict each other. First, CCE doubles down on its textual

interpretation of “the straightforward terms” of Paragraphs 5(g) and 7, and adds new arguments

parsing the text of Paragraphs 14 and 16. Reply at 1-3. Assuming the propriety of these late

arguments, they share with CCE’s original arguments three critical attributes: they depend on

language that is word-for-word copied from this Court’s form order, governing hundreds of

pending cases; they apply equally to all tiers of confidential information, with no variance in

treatment across the tiers; and, most importantly, they are all absolute, drawing only on those

“straightforward terms” and brooking no exceptions of any kind. If these arguments are correct,

then no party to any action under this Court’s form order can even file under seal any

confidential information before any other court or under any other caption, thus barring parties

from ancillary actions, transferred cases, mandamus petitions or appeals. See id. at 1-3; Opp § I.

       This result would be absurd, and CCE knows it. So CCE turns on a dime and makes a

directly contrary argument: that its absolutist, textual, exceptionless reimagination of this

Court’s form order somehow includes an implied exception for appeals and mandamus petitions

because appellate rules “govern how federal appellate courts handle information disclosed under

district court protective orders.” Reply at 4. CCE’s second argument reveals two fatal flaws in

its first. CCE’s absolutist, textual, exceptionless reimagination of this Court’s form order brooks

no exceptions whatsoever, and thus cannot be correct if any exception exists, which is exactly

what CCE admits in its second argument. This Court can stop there, but it gets worse: the

criteria CCE claims determine the scope of its implied exception—the other court has rules, and

those rules govern how to handle information disclosed under this Court’s form order—apply



                                                –2–
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 4 of 8 PageID #: 2131
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



equally to the Central District of California, which has detailed rules protecting confidential

information in just this situation. See, e.g., C.D. Cal. Loc. R. 79-5, 79-5.2.2. Thus, CCE’s

second argument not only shows the bankruptcy of its first, but also would, if applied to this

motion, require the same exception to apply. CCE does not acknowledge any of this, evidently

hoping this Court will miss it. The Court should not follow CCE and radically reimagine its

form order, but should reaffirm that order as litigants have known and followed it for decades,

including both ARC and CCE in previous cases before this Court.1

II.    CCE’s Radical Reimagination of This Court’s Form Protective Order Would Bar
       HMD Global From Exercising Its Substantive Rights Under Fed. R. Civ. P. 45

       As HMD Global explained in its opposition, CCE’s reimagination of this Court’s form

order would bar parties from exercising their substantive rights, including HMD Global’s right to

discovery under Rule 45. Opp. § I.B, at 9-11. In response, CCE claims that HMD Global should

proceed in the Central District of California without filing any public information. Reply at 4.

CCE ignores C.D. Cal. Loc. R. 37-2.1, see Opp. §I.B, at 9-11, as well as its own insistence on

confidentiality over the contents of the subpoena itself. Docket No. 70-4. In CCE’s conception,

HMD Global would be reduced to asking the Central District to compel production of documents

it couldn’t specify, for reasons it couldn’t explain, based on facts it couldn’t provide. Such a

brief would not provide a fair opportunity for HMD Global to exercise its rights under Rule 45.2


       1
          ARC and CCE’s previous behavior confirms their understanding. Before CCE filed its
motion, HMD Global cited cases in which ARC and CCE did not object to use of confidential
information in ancillary actions, confirming that, until CCE’s recent foxhole conversion, its
understanding of this Court’s order matched HMD Global’s. Docket 68-7 at 5-6. In its motion,
CCE addressed other examples, but not those involving CCE or ARC. Mot. at 11-12. So HMD
Global reminded CCE that, if it or its affiliates “had agreed to the disclosure, CCE would have
said so.” Opp. at 9; see id. at 8-9. CCE again said nothing in its reply. See generally id. By
repeatedly refusing to address this issue, CCE confesses that HMD Global is correct.
        2
          Oddly, CCE also claims that “To the extent that HMD believes that an examination of
Highly Confidential documents is required, it can stipulate to a transfer of the motion to this

                                                –3–
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 5 of 8 PageID #: 2132
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



IV.    CCE’s Arguments About Unrelated Litigation Seek to Distract the Court from
       HMD Global’s Attempt to Obtain Documents Produced Under This Court’s Order

       Unable to succeed against HMD Global’s actual arguments, CCE attacks a straw man:

that HMD Global somehow seeks the right to file confidential information in an unrelated action

in Finland. Reply at 2. But HMD Global has never sought to file confidential information in

unrelated actions, domestically or overseas, and seeks only confirmation that this Court’s form

order does not bar submission of confidential information to other courts, under their own

sealing procedures, to advance this action through procedures such as ancillary actions,

mandamus petitions, transfers, or appeals. That is precisely what HMD Global would seek from

the Central District: an order compelling document production in response to a subpoena

bearing this Court’s caption for this action. See Opp. at 4-5, Exs. B, N. ARC's production,

should it ever occur, would be in this action, and ARC could designate its documents as

confidential under this Court’s protective order. Docket No. 31 ¶¶ 20-21. That production

would be the same as any other non-party production under this Court’s form protective order, a

routine event that is worlds apart (physically and metaphorically) from CCE’s hypothetical

involving Finland. Thus CCE’s one-float parade of horribles runs out of gas before it starts.3



Court pursuant to Fed. R. Civ. P. 45(f),” and that HMD Global “avoids discussing Rule 45(f)” in
its opposition. Reply at 1, 4. But HMD Global explained in its opposition that it “cannot seek to
transfer its motion to compel without filing it, and cannot file its motion in the Central District of
California without complying with that Court’s Rule 37-2.1, which CCE says would violate this
Court’s protective order.” Opp. at 14 n.5. CCE’s reply did not respond to or address this point.
        3
          Similarly, CCE claims that “there is no protective order in place in the new California
action that HMD intends to file,” but ignores that this Court’s order will continue to govern
information produced under it just as it always has, and as that Court and parties before it,
including CCE and ARC, have repeatedly acknowledged. See, e.g., Dell Inc. v. Acacia Research
Group, LLC, Case No. 15-25, Docket No. 15 (C.D. Cal. Oct. 2, 2015), (“On December 4, 2014,
the Texas Court entered a Protective Order (Dkt No. 47), which is attached hereto as Exhibit I”);
Cellular Commc’n Equip., LLC v. HTC Corp., Case No. 15-2373, Docket No. 1 (S.D. Cal. Oct.
29, 2015) (“information that has been designated Confidential and Highly Confidential pursuant
to a Protective Order entered in the Eastern District of Texas in the Underlying Action.”).

                                                –4–
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 6 of 8 PageID #: 2133
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



IV.    CCE Does Not and Cannot Speak for Non-Parties

       CCE briefly purports to argue on behalf of non-parties                   Reply at 5. These

arguments are irrelevant, because CCE’s absolutist, textual, exceptionless reimagination of this

Court’s form order applies equally to all tiers of information and provides no greater protection

to non-parties. See supra § I, Opp. § I.A, Reply at 1-3. These arguments are also improper:

counsel for CCE and ARC does not represent                    CCE has told                 about

this issue, and they may appear and assert their own interests. Opp. at 15. They have not.

V.     CCE Fails to Defend the Rest of Its Arguments, Which are Indefensible

       Notably, CCE’s reply fails to defend several of its original arguments, including that the

Central District is a sinister jurisdiction to which disclosure “could prove disastrous” (see Opp. at

11-12); that HMD Global acted improperly by following that Court’s procedures (see id.); that

anything other than dismissal could moot HMD Global’s subpoena (see id. at 12-13), or that

parties can stipulate to Federal jurisdiction that does not exist (see id. at 13-14). CCE does not

defend these arguments for good reason: they are indefensible. The Court should ignore them.

                                         CONCLUSION

       For the foregoing reasons and those in its opposition, HMD Global respectfully requests

that this Court deny CCE’s motion, and confirm that its form protective order allows submission

of confidential information to other courts, under their own sealing procedures, to advance this

action through procedures such as ancillary actions, mandamus petitions, transfers, or appeals.



Date: December 7, 2020                            Respectfully submitted,

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus
                                                  State Bar No. 00790553
                                                  The Dacus Firm, P.C.


                                               –5–
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 7 of 8 PageID #: 2134
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                  821 ESE Loop 323, Suite 430
                                                  Tyler, Texas, 75701
                                                  +1 (903) 705-1117
                                                  +1 (903) 581-2543 facsimile
                                                  ddacus@dacusfirm.com

                                                  Matthew S. Warren (California Bar No. 230565)
                                                  Jen Kash (California Bar No. 203679)
                                                  Erika Warren (California Bar No. 295570)
                                                  Warren Lex LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  +1 (415) 895-2964 facsimile
                                                  20-78@cases.warrenlex.com

                                                  Attorneys for HMD Global Oy



                      CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel certifies that the Court has previously

granted authorization for filing under seal in the protective order governing confidentiality in this

matter, Docket Nos. 31, 35.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus




                                                –6–
Case 2:20-cv-00078-JRG Document 75 Filed 12/08/20 Page 8 of 8 PageID #: 2135
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                               CERTIFICATE OF SERVICE

       I certify that on December 7, 2020, I served the foregoing Sur-reply in Support of

Opposition of HMD Global to CCE’s Motion to Enforce the Protective Order on counsel for

plaintiff Cellular Communications Equipment LLC:

       Jeffrey R. Bragalone
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201

by electronic mail to cce-service@bcpc-law.com, the email address designated for service by

outside counsel for plaintiff Cellular Communications Equipment LLC under Section 12(c) of

the Discovery Order in this case, Docket No. 24.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus




                                             –7–
